DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 6-7 and 9-18 are allowed.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 7 January 2021 is sufficient to overcome the rejection of claims 6-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Foreign Priority
The certified English translation of the Foreign priority document filed 7 January 2021 is acknowledged.  

Terminal Disclaimer
The terminal disclaimer filed on 7 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/336,336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claims 6-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the declaration under 37 CFR 1.132.
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Im (Monthly Cancer, Internet article, available 30 June 2017; provided in the IDS filed 25 March 2019) is hereby withdrawn in view of the certified English translation of the priority document being filed 7 January 2021.
The rejection of claims 6-18 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pest Management Science, 2018; published 29 August 2017) is hereby withdrawn in view of the certified English translation of the priority document being filed 7 January 2021.
The provisional rejection of claims 6-18 on the ground of nonstatutory double patenting is hereby withdrawn in view of the Terminal Disclaimer filed 7 January 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a method for controlling root knot nematodes belonging to Meloidogyne sp. comprising treating a crop, a crop seed, or a field for cultivation with a nematicidal microorganism formulation comprising Xylaria grammica EL 000614 strain with at least 0.16% culture filtrate.  The prior art does not teach or suggest the instantly claimed method. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/N.W.S/Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616